Citation Nr: 0912991	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 7, 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied service connection for diabetes 
mellitus.  A notice of disagreement was received on March 4, 
2004, a statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.   


FINDING OF FACT

Diabetes mellitus was not manifested during the Veteran's 
active duty service or for several years after service, nor 
is it otherwise related to service, to include due to alleged 
in-service exposure to herbicide agents.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2002.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

In its September 2005 statement in lieu of VA Form 646, the 
Veteran's representative contends that the RO failed in its 
duty to assist by failing to seek a nexus opinion for the 
Veteran's diabetes mellitus.

VA did not provide the Veteran with a VA examination for the 
purposes of determining the etiology of his diabetes 
mellitus; however, in light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), no such examination is 
required.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case as 
the evidence of records fails to suggest that diabetes 
mellitus, first reported several years after service (and 
more than two decades after his alleged exposure to Agent 
Orange), had its onset in service or is otherwise related 
thereto.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2007); See also Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Regulations further provide, 
in pertinent part, that if a Veteran was exposed to an 
herbicide agent (such as Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Veteran alleges that he is entitled to service connection 
for diabetes mellitus on a presumptive basis, due to presumed 
Agent Orange exposure during his time spent in Vietnam.  
However, he admits that he never served in Vietnam.  He 
states that he served in Thailand; and that his flight to 
Thailand stopped in Vietnam for five hours.  He submitted a 
March 2004 lay statement from an ex-Marine who stated that he 
spoke with the Veteran in the MAC terminal at Tan-Son-Nhut 
Air Base.  

The Veteran's personnel file confirms that the Veteran 
departed Taiwan on January 8, 1969 and arrived in Thailand on 
January 9, 1969.  However, there is no indication that the 
plane landed in Vietnam.

The RO sent the details of the Veteran's personnel file to 
the U.S. Armed Services Center for Unit Records Research 
(USCURR).  In May 2005, it notified the RO that they do not 
maintain unit histories or files related to the Veteran's 
duty assignments.  As such, USCURR was unable to verify that 
the Veteran stepped foot in Vietnam, noting that even if it 
had unit histories, these histories do not mention the 
departure or arrival of individual unit members or aircraft 
flight paths.   

The Veteran appears to have served in Korea and the 
Philippines as well.  However, there is no indication that 
these areas were exposed to herbicides, nor is the Veteran 
making any such contention.  

There is no way to verify the Veteran's alleged stop over in 
Vietnam.  The Veteran and T.F.P. are certainly competent to 
state that the Veteran had a stop over in Vietnam; however, 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against lay 
statements.

The Veteran and T.F.P contend that they met up during the 
Veteran's five hour stop over in Vietnam.  The Veteran 
implicitly contends that he was able to remember enough 
information about T.F.P. to track him down some 35 years 
later.  There has been no contention by either the Veteran or 
T.F.P. that the two were friends in 1969 or at any time 
thereafter.  There is no indication that the two men had any 
type of relationship beyond a chance meeting that lasted no 
more than a few hours.  There is no explanation as to why the 
Veteran would even remember T.F.P. more than three decades 
after a brief and seemingly inconsequential meeting; or why 
T.F.P. would remember this particular Veteran as he was 
allegedly passing through.     

The contentions of the Veteran and T.F.P. are not 
corroborated by any of the objective evidence of record, and 
when weighed against the other evidence of record, or the 
lack thereof, the allegation that the Veteran spent a couple 
of hours in Vietnam carries little probative value.  The 
allegations of the Veteran and T.F.P., when weighed against 
the complete lack of verification from the service personnel 
records, tends to show a lack of credibility.  The Board 
places significant probative value on the absence of any 
documentation of a stopover in Vietnam.  

In the present case, the absence of documented service in 
Vietnam is found to be more probative than the Veteran's 
assertions, given the absence of any objective findings that 
the Veteran stepped foot in Vietnam.  The statements of 
T.F.P. and the Veteran lack credibility because they are 
inconsistent with the other evidence of record, which tends 
to show that the Veteran did not step foot in Vietnam during 
service.  Similarly, they have not provided any evidence to 
corroborate their statements.

Without sufficient credible evidence that the Veteran stepped 
foot in Vietnam, exposure to in-service herbicides may not be 
presumed; thus, in turn, the Veteran's diabetes mellitus may 
not be presumed to have been incurred as a result of in-
service herbicide exposure.  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  

As noted above, service connection for diabetes mellitus can 
also be granted on a presumptive basis if it is manifest to a 
compensable degree within one year of discharge from service.  
The Veteran was discharged from service in January 1985.  
According to a February 2003 report from the LBJ Tropical 
Medical Center, the Veteran was initially diagnosed with 
diabetes mellitus in 1992.  Since the Veteran's diabetes 
mellitus did not become manifest until seven years after 
discharge from service, service connection cannot be granted 
on a presumptive basis.

Regarding service connection on a direct basis, the Veteran's 
claims file contains no findings attributed to diabetes 
mellitus.  Although the Veteran alleges that his diabetes 
mellitus is due to herbicide exposure in Vietnam in 1969, VA 
examinations dated June 1976, April 1978, and April 1983 all 
yield normal findings.  Moreover, in April 1983 and July 
1984, the Veteran completed dental patient medical histories 
in which he indicated, by checked box, that he did not have a 
history of diabetes.   The Veteran's diagnosis of diabetes 
mellitus came seven years after discharge from service, and 
23 years after his alleged exposure to Agent Orange.  

The lack of any post-service medical records showing a 
diagnosis of, and/or treatment for diabetes mellitus until 
1992 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for diabetes mellitus must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


